DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 5/24/2022 cancelled claims 1, 4-5, 7, 11-29, 32 and 34-37 and added new claims 38-58.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejections over Okada, Carrera, Okada in view of Tamoto and Carrera in view of Tamoto from the office action mailed 2/24/2022; therefore these rejections are withdrawn.  Applicants also filed terminal disclaimers to obviate the double patenting rejections from the office action mailed 2/24/2022; therefore these rejections are withdrawn.  For the reasons stated below claims 38-58 are allowed.  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 5/24/2022 was filed after the mailing date of the non-final rejection on 2/24/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Examiners Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please AMEND claim 38 to read as follows:
-------- “A lubricant composition comprising a base oil, wherein the base oil comprises greater than 50 % by weight of an ether base stock of formula (2):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
     (2)

where: R1, R2, R4, and R6 are C1-15 alkyl;
R3 and R5 are H or C1-15 alkyl; and
n is 1;
the lubricant composition further comprising at least one aminic anti-oxidant and at least one phenolic anti-oxidant; 
wherein the at least one phenolic anti-oxidant is selected from alkylated mono-phenols, alkylated hydroquinones, hydroxylated thiodiphenyl ethers, alkylidenebisphenols, acylaminophenols, and sulphurised alkyl phenols and alkali and alkaline earth metal salts thereof; and 
wherein the at least one aminic anti-oxidant is selected from alkylated and non-alkylated aromatic amines, alkylated diphenylamines, N-alkylated phenylenediamines, phenyl-α-naphthylamine, and alkylated phenyl-α-naphthylamines.” -------- 



Please AMEND claim 45 to read as follows:
-------- “The lubricant composition of claim 38, wherein the lubricant composition comprises greater than 80 % by weight of the base oil.” --------
   



Spoke with Megan Petti on 6/13/2022 and she agreed to the amendments discussed above.  




Claims Allowed
5.	The following is an examiner’s statement of reasons for allowance:  as evidenced by the Affidavit signed by Dr. Kevin West on 5/22/2022 the combination of specific ether base oil and an amine-based antioxidant with a phenolic-based antioxidant leads to synergistic improvement in oxidation stability that can be attributed to the specific ether base oils.  For this reason claims 38-58 are allowed.              

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771